Citation Nr: 1537586	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total right hip arthroplasty with residual scars. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1980 to February 1984. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that continued a 30 percent rating for Veteran's right hip disability, effective July 2010, following termination of a temporary 100 percent rating for surgery necessitating convalescence.  
 
In a September 2014 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court vacated the Board's September 2014 decision and remanded the case to the Board for further proceedings consistent with a May 2015 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2015 Joint Motion, the parties agreed the Board erred by relying on inadequate medical examinations to deny the Veteran's increased rating claim.  Specifically, the parties determined the June 2010 examination report was inadequate because the examiner did not address functional impairment on flare-ups, as required by Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (Deluca [v. Brown, 8 Vet. App. 202, 205-08 (1995]).  Although the examiner noted the Veteran complained of 30-40 flare-ups that last several days following his surgery in May 2009, the examiner did not indicate how much additional functional loss might be expected due to flare-ups.  Additionally, the parties explained that a February 2014 examination did not cure the Mitchell defect because the only hip condition noted on the examination was the left hip strain and medical history.  Accordingly, upon remand, a new VA examination should be provided that specifically addresses right hip flare-ups and any additional functional loss they cause.

Additionally, the most recent VA medical record in the claims file is dated in February 2014.  Any ongoing medical records should also be obtained on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical records dated since February 2014.  

2.	Then schedule the Veteran for a VA examination to determine the current severity of his right hip disability.  The examiner should review the claims folder and a copy of this remand.  All indicated testing should be conducted.

The examiner should report the range of motion of the right hip joint in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner must inquire as to periods of flare-ups and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups (including episodes of pain), etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  (This may require a certain degree of conjecture on the examiner's part, but is required by the Court for rating the Veteran's disability).    

3.	Then readjudicate the claim, and furnish a Supplemental Statement of the Case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

